Lane was one of the witnesses who heard the gun shots, followed the automobile tracks and came upon the appellant and Banks, as set forth in the original opinion. In qualifying Bill No. 5 the court states that Lane exhibited the location at which he saw the hog dying to the witness Locklear and that Locklear conducted Gibbons to the place which Lane had shown him. The court further states:
"The conclusions drawn by the witnesses were excluded and the facts found on the ground only were permitted to go to the jury."
In permitting Gibbons to state before the jury what he saw on the ground at the place to which he was conducted by Locklear, no departure from the rules of evidence is perceived. Gibbons did not relate what Locklear or Lane had told him, but as the bill is understood, he merely described to the jury the condition of the ground at the point. On the facts, the case of Hewey v. State, 220 S.W. 1106, is deemed in point. In that case it was held competent to receive from the witness Taylor a description of the tracks near the scene of the homicide, which locality had been shown him by Williams, who was an eye-witness to the homicide.
Our review of the evidence leaves no doubt in the minds of the court that the evidence of the commission of the crime and the connection of the appellant therewith, tested by the law governing circumstantial evidence, is quite sufficient to support the verdict of the jury.
The motion for rehearing is overruled.
Overruled.